Citation Nr: 0732777	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  06-12 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic renal 
insufficiency.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1962 to October 
1969.

By a RO decision issued in April 2004, claims of service 
connection for hypertension and kidney problems were denied.  
In September 2004, the veteran timely filed a notice of 
disagreement.  In February 2005, following the receipt of 
additional evidence, the RO, again, denied the claims of 
service connection but recharacterized the matter as chronic 
renal insufficiency due to arteriolar nephrosclerosis and 
renal artery stenosis with renovascular hypertension, and 
included an analysis of the claims as secondary to service-
connected diabetes mellitus.  In September 2005, the veteran 
again indicated he was disagreeing with the denial of service 
connection, specifying in pertinent part, claims regarding 
kidney problems and hypertension.  In February 2006, the RO 
issued the veteran a statement of the case (SOC) on service 
connection for chronic renal insufficiency due to arteriolar 
nephrosclerosis and renal artery stenosis with renovascular 
hypertension as secondary to diabetes mellitus.  In April 
2006, the RO received the veteran's substantive appeal, 
indicating he wished to appeal all listed issues discussed in 
the SOC.  

In this case, the Board finds that the framing of the issue 
as "chronic renal insufficiency due to arteriolar 
nephrosclerosis and renal artery stenosis with renovascular 
hypertension" may be reasonably construed as including both 
the matter of chronic renal insufficiency and hypertension.  
The Board finds that the veteran has properly appealed both 
matters.  Given the procedural irregularities in this case 
and in an attempt to avoid prejudicing the veteran and 
promote greater clarity and accuracy on readjudication, the 
issues have been restated on the cover page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

During the course of the appeal, the veteran has raised 
several theories of entitlement regarding the disabilities at 
issue.  VA's duty to assist a claimant with the development 
of evidence extends to all applicable theories of a claim.  
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  He 
contends that chronic renal insufficiency developed due to 
Agent Orange exposure, due to (or aggravated by) service-
connected diabetes mellitus, and/or due to hypertension.  He 
claims service connection for hypertension as due to Agent 
Orange exposure, due to (or aggravated by) service-connected 
diabetes mellitus, and/or as diagnosed within one year of 
discharge from service.  All of these theories must be 
considered.

In addition, he states that he was treated for hypertension 
within a year of his discharge from service, during 1970, at 
a VA facility.  The veteran states that he was unable to 
obtain these records on his own, and there is no evidence 
that VA attempted to obtain them.  See 38 C.F.R. § 
3.159(c)(2) (2007) (efforts to obtain records in government 
custody must continue until it is reasonably certain that the 
records do not exist or that further efforts to obtain the 
records would be futile).  However, the veteran must provide 
sufficient information for VA to obtain the records, if 
available, and it is not clear where this claimed treatment 
took place.  At his hearing, his representative referred to 
"the old Roosevelt Hospital," an apparently defunct 
facility, but did not identify the location of the facility, 
or what facility, if any, replaced it.  Later in the hearing, 
the veteran referred to the Roseburg and Portland VA 
facilities, but did not clearly indicate whether he had 
received treatment for high blood pressure at either 
facility.  In addition, in a January 1989 VA outpatient 
record, the veteran said he had been treated, possibly for 
renal stenosis, in California during the early 1970's.  In 
view of these factors, the veteran must identify the VA 
facility(ies) at which he received treatment for high blood 
pressure and/or kidney problems during the immediate post-
service years, before VA attempts to obtain the records.  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the issues of (1) 
service connection for hypertension, based 
on presence within a year after service, 
as due to Agent Orange exposure, and/or as 
secondary to (or aggravated by) diabetes 
mellitus; and (2) service connection for 
chronic renal insufficiency, as secondary 
to (or aggravated by) diabetes mellitus or 
hypertension, or as due to Agent Orange 
exposure.  The notice should also ask the 
veteran to provide VA with copies of any 
evidence relevant to these claims that he 
has in his possession.  

2.  Ask the veteran to identify the 
location of the VA facility(ies) where he 
was diagnosed, evaluated, or treated him 
for high blood pressure and/or kidney 
problems between 1970 and 1976.  Obtain 
all records from facilities sufficiently 
identified by the veteran.  All efforts to 
obtain the identified records of should be 
fully documented, and the VA facility 
should provide a negative response if 
records are not available.  

3.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claims for service 
connection for hypertension and chronic 
renal insufficiency, based all potentially 
relevant theories of entitlement, 
including one-year presumption for chronic 
diseases; presumption based on Agent 
Orange exposure; and as secondary to (or 
aggravated by) service-connected 
disability (to also include chronic renal 
insufficiency claimed secondary to 
hypertension).  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, which includes citation to 38 C.F.R. 
§ 3.310(c), as amended in September 2006 
(i.e., to provide for secondary service 
connection based on aggravation).  After 
affording an opportunity to respond, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

